Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20                             PageID.1        Page 1 of 12



                                        UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

      JENNIFER BUCKINGHAM and JEFF
      BUCKINGHAM, her husband,

                       Plaintiff,
      vs                                                             Case No. 2:20-CV-
                                                                     Hon.

      VINCENT E. CERBINI, and HOUSTON
      SHUTTERS, LLC;

                   Defendants.
      ____________________________________/
      THE SAM BERNSTEIN LAW FIRM, PLLC
      By: JOSEPH J. CEGLAREK II (P56791)
      Attorneys for Plaintiff
      31731 Northwestern Highway, Suite 333
      Farmington Hills, MI 48334
      (248) 538-5131/Secretary: (248) 538-5938
      Fax (248) 785-6008
      jceglarek@sambernstein.com
      _____________________________________/

        There is no other civil action between these parties arising out of the same transaction or occurrence as alleged in
         this Complaint pending in this Court, nor has any such action been previously filed and dismissed or transferred
       after having been assigned to a judge, nor do I know of any other civil action not between these parties, arising out
       of the same transaction or occurrence as alleged in this Complaint that is either pending or was previously filed and
               dismissed, transferred, or otherwise disposed of after having been assigned to a judge in this Court.

                                              /sJoseph J. Ceglarek, II___________
                                              JOSEPH J. CEGLAREK, II (P56791)



                                        COMPLAINT AND JURY DEMAND

              NOW        COMES          the     Plaintiffs,      JENNIFER          BUCKINGHAM               and      JEFF

      BUCKINGHAM, her husband, by and through their attorneys, THE SAM BERNSTEIN

      LAW FIRM, PLLC, by JOSEPH J. CEGLAREK II, and for their cause of action against

      the Defendants, VINCENT E. CERBINI and HOUSTON SHUTTERS, LLC and hereby

      show unto this Honorable Court as follows:
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20          PageID.2    Page 2 of 12



                                        GENERAL AVERMENTS

           1.        That the Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

      her husband, were/are residents of the City of Dundee, County of Monroe, State of

      Michigan.

           2.        That upon information and belief and for all times relevant herein, the

      Defendant, VINCENT E. CERBINI, was/is a resident of the City of New Port Richey,

      Pasco County, State of Florida.

           3.        That upon information and belief and for all times relevant herein, the

      Defendant, VINCENT E. CERBINI, was/is an employee/agent/servant (ostensible or

      actual) of the Defendant HOUSTON SHUTTERS, LLC (HOUSTON) acting within the

      course and scope of his employment/agency while doing business within the City of

      Saline, County of Washtenaw, State of Michigan.

           4.        That upon information and belief and for all times relevant herein, the

      Defendant, HOUSTON,         is a foreign corporation with a home business located in

      Houston, Texas but did and does business in City of Saline, County of Washtenaw, State

      of Michigan.

           5.        That upon information and belief and for all times relevant herein, the

      Defendant, HOUSTON, was and is licensed to do business within the City of Saline,

      County of Washtenaw, State of Michigan.

           6.        That all the acts, transactions and occurrences arose in City of Saline,

      County of Washtenaw, State of Michigan.




                                                  2
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20              PageID.3    Page 3 of 12



              7.    That the amount in controversy in this litigation exceeds the sum of

      Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs, interest and attorney

      fees.

              8.    That for all times relevant herein and upon information and belief, the

      Defendant, HOUSTON, was the leasor/owner of a 2015 GMC Box Truck with a

      VIN#1GD072CF1F1170440 and registered with the State of Minnesota bearing license

      YBX0624.

              9.    That for all times relevant herein and upon information and belief, the

      Defendant, HOUSTON, authorized, permitted and consented for the Defendant,

      VINCENT E. CERBINI to use, operate and/or drive said truck within the course and

      scope of employment/agency.

              10.   That venue in this matter is proper pursuant to 28 U.S.C. sec. 1391.

              11.   That jurisdiction in this matter is proper pursuant to diversity, 28 U.S.C. sec.

      1332.



                                COUNT I—NEGLIGENT OPERATION
                                    OF A MOTOR VEHICLE

              12.   Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINHAM, her

      husband, hereby adopts and incorporates by reference as though fully set forth herein,

      each and every paragraphs/allegation set forth above in the Complaint.

              13.   That on or about September 19, 2019, the Plaintiff, JENNIFER

      BUCKINGHAM, was a restrained owner/operator of a 2015 Chevrolet Silverado motor

      vehicle bearing the Michigan license plate number DBL0077.




                                                    3
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20               PageID.4     Page 4 of 12



             14.    That for all times relevant herein, the vehicle in which the Plaintiff

      JENNIFER BUCKINGHAM was lawfully travelling eastbound on Michigan Avenue (US-

      12) in the thru lane of travel at or near the intersection of Michigan Avenue/Industrial

      Drive in the City of Saline, County of Washtenaw, State of Michigan.

             15.    That for all times relevant herein, the Defendant, VINCENT E. CERBINI,

      operated the 2015 GMC Box Truck motor vehicle in a careless, reckless, negligent and

      unlawful manner eastbound in the curb lane on Michigan Avenue at or near the

      intersection of Michigan Avenue/Industrial Drive when he did: (1) fail to properly and

      timely observe a lane closure; (2) fail to lawfully activate a turn signal prior to changing

      lanes; (3) fail to yield right of way to vehicles already traveling in thru lane prior to a lane

      change; (4) unlawfully slammed brakes impeding traffic and causing a violent collision

      with the Plaintiff’s vehicle resulting in your Plaintiff, JENNIFER BUCKINGHAM to sustain

      serious and permanent injuries as hereinafter alleged.

             16.    That it then and there became and was the duty of the Defendant,

      VINCENT E. CERBINI and the Defendant, HOUSTON, vicariously through the acts of

      its employee/agent (either ostensible/actual), to drive said motor vehicle with due care

      and caution in accordance with the statutes of the State of Michigan and the rules of the

      common law applicable to the operation of motor vehicles, but that notwithstanding said

      duties, Defendant, VINCENT E. CERBINI, did breach and violate the same in one or

      more of the following particulars:

                    (a)    Failing to keep proper or any lookout for traffic when
                           Defendant knew or should have known that such failure would
                           endanger the life and limb of other persons along and upon
                           said highway;




                                                     4
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20             PageID.5     Page 5 of 12



                  (b)    Michigan Traffic Code Violations including but not limited to
                         sec. 2650 – lane change without observation and lane change
                         without signal; 2820 – improper lane usage; 3050 lane change
                         to interfere with traffic;

                  (c)    Disregarded traffic cloaked with the right of way and failed to
                         yield said right-of-way to the Plaintiff’s vehicle legally traveling
                         in the thru lane prior an improper lane change and contrary to
                         MCL 257.642 which resulted in a violent collision with
                         Plaintiff’s vehicle;

                  (d)    Negligently operated a motor vehicle at an unlawful rate of
                         speed either exceeding the posted speed limit or too fast for
                         the conditions in which existed at the time of the subject crash;

                  (e)    Negligently drove said motor vehicle in a distracted manner
                         (i.e. texting, eating, drinking, navigation, radio, etc.);

                  (f)    Exhibiting and displaying signs of “road rage” resulting in the
                         unlawful and reckless operation of a motor vehicle in violation
                         of MCL 257.626

                  (g)    Unlawfully and negligently impeding traffic, blocking the
                         normal flow of traffic, contrary to MCL 257.676b);

                  (h)    In otherwise negligently failing to exert that degree of care,
                         caution, diligence and prudence as would be demonstrated by
                         a reasonably prudent person under the same or similar
                         circumstances and in otherwise causing the injuries and
                         damages to your Plaintiff as hereinafter alleged; and

                  (i)    In other manners yet unknown to Plaintiff but which will
                         become known during the course of discovery.

           17.    That as a direct and proximate result of the negligent acts and/or omissions

      on the part of the Defendant, VINCENT E. CERBINI, JENNIFER BUCKINGHAM was

      caused and will be caused in the future to suffer with severe, grievous and permanent

      personal injuries, disability, damages, serious impairment of bodily functions and

      permanent, serious disfigurement, the full extent and character of which are currently




                                                  5
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20                   PageID.6    Page 6 of 12



      unknown but, which will include but, are not necessarily limited to the following areas of

      injury:

                      (a)    Traumatic brain injury resulting in headaches, cognitive deficits,
                             vision disturbance, tinnitus, vestibular difficulties, severe speech
                             impediment;

                      (b)    Post-traumatic stress disorder resulting in an exacerbation of pre-
                             existing depression and anxiety;

                      (c)    Injuries to the head, entire neck, back and spine including but not
                             limited to those to the cervical and lumbar spine and discs with
                             sequelae including but not limited to pain, disfigurement
                             and limitation and restriction of motion;

                      (d)    Injuries to and about the entire musculoskeletal system and
                             sequelae;

                      (e)    Any and all other manners of internal and external injuries;

                      (f)    Pain, suffering, discomfort, disability, and extreme physical and
                             emotional suffering;

                      (g)    Severe and continuing embarrassment, humiliation, anxiety,
                             tension and mortification;

                      (h)    Loss of the natural enjoyments of life;

                      (i)    Loss of earning capacity and excess wage loss; and

                      (j)    Fright and shock.


                18.   That as a direct and proximate result of the Defendant VINCENT E.

      CERBINI’S        reckless,   negligence    and       unlawful   conduct,   Plaintiff,   JENNIFER

      BUCKINGHAM, has been required to undergo various and certain medical and operative

      procedures and will be required to undergo like treatment in the future.




                                                       6
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20            PageID.7   Page 7 of 12



             WHEREFORE, Plaintiff, JENNIFER BUCKINGHAM, prays that this Honorable

      Court award damages against the Defendants VINCENT E. CERBINI and HOUSTON

      in whatever amount to which Plaintiff is found to be entitled to receive, together with

      costs, interest and attorney fees.



                                          COUNT II
                                 OWNER CONSENT LAW VIOLATION

            19.       Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM, her

      husband, hereby adopts and incorporates by reference as though fully set forth herein,

      each and every paragraphs/allegation set forth above in the Complaint.

             20`. That upon information and belief and for all times relevant herein, the

      Defendant, HOUSTON, was the legal and registered leasor/owner of the 2015 GMC Box

      truck referenced above and being driven by the Defendant VINCENT E. CERBINI.

             21.      That for all times relevant herein, the Defendant HOUSTON, did permit,

      consent and allow the Defendant VINCENT E. CERBINI to operate said vehicle on the

      date of loss.

            22.       That for all time relevant herein, the Defendant, HOUSTON, is vicariously

      liable for the reckless, negligent and unlawful acts and/or omissions of the Defendant,

      VINCENT E. CERBINI, by virtue of the terms of the applicable Owners Liability Statute,

      MCL 500.3501 et seq.

             WHEREFORE, Plaintiff, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

      prays that this Honorable Court award damages against the Defendants VINCENT E.

      CERBINI and HOUSTON in whatever amount to which Plaintiff is found to be entitled to

      receive, together with costs, interest and attorney fees.




                                                   7
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20         PageID.8    Page 8 of 12



                                         COUNT III
                                   RESPONDEAT SUPERIOR

             23.   That Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

      hereby adopts and incorporates by reference each and every allegation contained in this

      Complaint as if more specifically set forth herein, word for word and paragraph by

      paragraph.

             24.   That upon information and belief and for all times relevant herein, the

      Defendant, VINCENT E. CERBINI, was/is an employee(s) and/or agent (either actual or

      ostensible) of the Defendant HOUSTON.

             25.   That for all times relevant herein, the Defendant HOUSTON did permit,

      allow, and require the Defendant VINCENT E. CERBINI to operate their motor vehicle

      on the roadways of the State of Michigan in furtherance of its business and his

      employment/agency relationship with the Defendant HOUSTON.

             26.   That for all times relevant herein, the Defendant HOUSTON did require and

      control the Defendant, VINCENT E. CERBINI’S, actions during his operation of the motor

      vehicle.

             27.   That for all times relevant herein, the Defendant VINCENT E. CERBINI was

      acting within course and scope of his employment and/or agency (either actual or

      ostensible) with the Defendant FOX.

             28.   That for all times relevant herein, the Defendant HOUSTON did receive

      pecuniary benefit from the Defendant VINCENT E. CERBINI operating their motor

      vehicle during the course and scope of her employment with the Defendant HOUSTON.




                                                8
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20             PageID.9     Page 9 of 12



             29.   That for all times relevant herein and pursuant to the doctrine of

      Respondeat Superior, the Defendant HOUSTON is vicariously responsible for the

      negligent actions (as set forth above) of its employee/agent, Defendant VINCENT E.

      CERBINI.

             WHEREFORE, Plaintiff, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

      prays that this Honorable Court award damages against the Defendants VINCENT E.

      CERBINI and HOUSTON in whatever amount to which Plaintiff is found to be entitled to

      receive, together with costs, interest and attorney fees.


                                           COUNT IV
                                    NEGLIGENT ENTRUSTMENT

            30.    Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM, hereby

      adopts and incorporates by reference as though fully set forth herein, each and every

      allegation contained in this Complaint.

            31.    That for all times relevant herein, it was the duty of Defendant HOUSTON

      to exercise due care and caution in the entrustment of the subject 2015 GMC Box Truck

      motor vehicle, so as not to entrust the use of such motor vehicle to a driver that such

      Defendant knew or had reason to know was likely to drive such motor vehicle in a

      careless, reckless, unlawful and grossly negligent fashion.

            32.    That on the aforementioned date, Defendant, HOUSTON, knew or should

      have known that Defendant VINCENT E. CERBINI’S driving habits and driving record

      included numerous citations, convictions and suspensions for speeding reckless,

      negligent driving including alcohol related offenses and an indifference to the traffic laws.




                                                   9
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20           PageID.10     Page 10 of 12



             33.    That notwithstanding that Defendant knew or had reason to know of the

       poor driving record and habits of Defendant, VINCENT E. CERBINI, this Defendant did

       entrust said motor vehicle to him for commercial use and he did drive such commercial

       motor vehicle in a careless, reckless, unlawful and negligent fashion as set forth in

       COUNT I of this Complaint, causing all such injuries, damages and losses to Plaintiff

       JENNIFER BUCKINGHAM, as set forth in COUNT I of this Complaint.

             WHEREFORE, Plaintiff, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

       prays that this Honorable Court award damages against the Defendants VINCENT E.

       CERBINI and HOUSTON in whatever amount to which Plaintiff is found to be entitled to

       receive, together with costs, interest and attorney fees.



                                                COUNT V
                                          LOSS OF CONSORTIUM

              34.   That the Plaintiffs, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

       hereby adopts and incorporates by reference as though fully set forth herein, each and

       every allegation contained in this Complaint.

              35. That for all times material herein, this Plaintiff, JEFF BUCKINGHAM, was

       and is the lawful husband of Plaintiff, JENNIFER BUCKINGHAM.

              36. That as a direct and proximate result of the injuries and damages sustained

       by this Plaintiff's wife, this Plaintiff has been deprived of the aid, comfort, support and

       society of JENNIFER BUCKINGHAM in her hour of need and has had to care for her

       injuries and has suffered and will continue to suffer an interference with those rights

       known as "consortium".




                                                   10
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20           PageID.11   Page 11 of 12



              WHEREFORE, Plaintiff, JENNIFER BUCKINGHAM and JEFF BUCKINGHAM,

       prays that this Honorable Court award damages against the Defendants VINCENT E.

       CERBINI and HOUSTON in whatever amount to which Plaintiff is found to be entitled to

       receive, together with costs, interest and attorney fees.

                                                 THE SAM BERNSTEIN LAW FIRM, PLLC


                                                By: /s/Joseph J. Ceglarek, II
                                                       JOSEPH J. CEGLAREK II (P56791)
                                                       Attorney for Plaintiff
                                                       31731 Northwestern Hwy, Suite 333
                                                       Farmington Hills, MI 48334
                                                       Direct Dial: (248) 538-3151
                                                       jceglarek@sambernstein.com
       Dated: August 28, 2020




                                                  11
Case 2:20-cv-12357-MAG-RSW ECF No. 1 filed 08/31/20             PageID.12    Page 12 of 12



                                  UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

       JENNIFER BUCKINGHAM and JEFF
       BUCKINGHAM, her husband,

                     Plaintiff,
       vs                                                Case No. 2:20-CV-
                                                         Hon.

       VINCENT E. CERBINI, and HOUSTON
       SHUTTERS, LLC;

                     Defendants.
       ____________________________________/
       THE SAM BERNSTEIN LAW FIRM, PLLC
       By: JOSEPH J. CEGLAREK II (P56791)
       Attorneys for Plaintiff
       31731 Northwestern Highway, Suite 333
       Farmington Hills, MI 48334
       (248) 538-5131/Secretary: (248) 538-5938
       Fax (248) 785-6008
       jceglarek@sambernstein.com
       _____________________________________/

                                             JURY DEMAND

              NOW      COMES       the   Plaintiffs,   JENNIFER    BUCKINGHAM        and     JEFF

       BUCKINGHAM, her husband, by and through their attorneys, THE SAM BERNSTEIN

       LAW FIRM, PLLC, by JOSEPH J. CEGLAREK II, and hereby respectfully requests a

       trial by jury in the above-entitled cause of action.

                                                   THE SAM BERNSTEIN LAW FIRM, PLLC

                                                   By: /s/Joseph J. Ceglarek, II
                                                           JOSEPH J. CEGLAREK II (P56791)
                                                           Attorney for Plaintiff
                                                           31731 Northwestern Hwy, Suite 333
                                                           Farmington Hills, MI 48334
                                                           Direct Dial: (248) 538-3151
                                                           jceglarek@sambernstein.com
       Dated: August 28, 2020
